     1                                                                  The Honorable Benjamin H. Settle

     2

     3

     4

     5

     6

     7                                   UNITED STATES DISTRICT COURT,
                                        WESTERN DISTRICT OF WASHINGTON
  8                                               AT SEAITLE

  9
       T.B., a minor child, by and through his duly          CASE NO. 2:18-cv-01298-BHS
 10 11 appointe� Litigation Guardian ad Litem;
                                                             STIPULATED MOTION AND
11                         Plaintiff,                        (PROPOSED) ORDER FOR
                                                             WITHDRAWAL AND
12                 vs.                                       SUBSTITUTION OF COUNSEL

l 3 11 NATIONAL RAILROAD PASSENGER                           NOTED ON MOTION CALENDAR:
       CORPORATION d/b/a AMTRAK, a                           October 23 , 2018
14 11 District of Columbia Corporation,
       WASHINGTON STATE DEPARTMENT
15 II OF TRANSPORTATION, an Agency of
       the State of Washington, and
16 II CENTRAL PUGET SOUND REGIONAL
       TRANSIT AUTIIORITY d/b/a SOUND
17 11 TRANSIT, a Local Government Entity in
      the State of Washington,
18
                     Defendants.
19

20 11             By stipulation pursuant to General Rule 2(g)(4)(A) and Local Court Rule 83.2(b)(l),

21       II Bishop Legal and The Law Offices of Simon H. Forgette, P.S. respectfully move that Simon
22 II Forgette and The Law Offices of Simon H. Forgette, P.S. be substituted as counsel of record for

23
           STIPULATED MOTION AND (PROPOSED)                                        0 blshoplegal
24         ORDER FOR WITHDRAWAL AND                                             19743 First Avenue South
           SUBSTITUTION OF COUNSEL                                        Nonnondy Park, WA 98148-2401
           T.B. v. National Railroad Passenger Corporation                           Tel: (206) S92-9000
           dlbla Amtrak, et al.                                                      Fax: (206) 592-900 I
           Case No. 2:JS-cv-01298-BHS
           PAGE I of3
     1 II PlaintiffT.B. in place of Bishop Legal, who is requesting to withdraw as counsel for T.B. in this

     2 11 action. Counsel requests that all future notices and correspondence be directed to:

 3 II                                         Simon H. Forgette
                                              The Law Offices of Simon H. Forgette, P.S.
     4 11                                     406 Market Street, Suite A
                                              Kirkland, WA 98033
 5 11                                         Tel: (425) 822-7778
                                              simon@forgettelaw.com


 7 II                As required by General Rule 2(g)(4)(A), withdrawing counsel has served this Stipulated

 8 11 Motion on the client, T.B. (by first class mail) and all counsel who have appeared in this matter

 9      II (through the Court's ECF system).
10 11                For these reasons, Bishop Legal and The Law Offices ofSimon H. Forgette, P.S.

11 11 respectfully move that The Law Offices of Simon H. Forgette, P.S. be substituted as counsel of

12 11 record for Plaintiff T.B.
                                        Nh
13      II           DATED this;)Jday ofOctober,2018.

14 II                                                  BISHOP LEGAL

15

16                                                            .d RS.-Bishop, WSB
                                                      Derek M. Moore, WSBA No. 37921
17                                                    Ben R. Ferguson, WSBA No. 51272
                                                      Witl1drawh1g Attomeysfor Plai11tiff T.B.
18

19                                                    THE LAW OFFICES OF SIMON H. FORGETTE, P.S.

20

21                                                    sr.on Forgette, WSBA No. 9911
                                                       anis M. Nevler, WSBA No. 13601
22                                                    Substit11til1g Attomeysfor Plai11tiff T.B.

23
             STIPULATED MOTION AND (PROPOSED)                                              G» bishop-gal
24           ORDER FOR WITHDRAWAL AND                                                   l9743 First Avenue South
             SUBSTITUTION OF COUNSEL                                              Nonnandy Park, WA 98148-2401
             T.B. v. National Railroad Passenger Corporation                                 Tel: (206) 592-9000
             dlb/a Amtrak, et al.                                                            Fax: (206) 592-900 I
             Case No. 2: 18-cv--Ol298-BHS
             PAGE2of3
     I
     2
                                                   J� Read, WSBA No. 6938
     3                                             Caw Office of Jo-Hanna Read
                                                   600 N 36th St, Ste 306
     4                                             Seattle, WA 98103-8698
                                                   (206) 739-7547
     5                                             Litigation Guardian ad Lltemfor PlaJntlff T.B.

 6                                                 LANE POWELL PC

 7                                                  /s/ Tim D. Wackerbarth
 8                                                 Tim D. Wackerbarth, WSBA No. 13673
                                                   Andrew G. Yates, WSBA No. 34239
 9                                                 Warren E. Babb, Jr., WSBA No. 13410
                                                   Katie Bass, WSBA No. 51369
10                                                 Attorneys/or Defendants

11
12
13

14
15
16
17
18
19
20
21
22
23
         STIPULATED MOTION AND (PROPOSED)                                            • blshoplegll
24       ORDER FOR WITIIDRAWAL AND                                                  19743 First Avenue South
         SUBS11TtJl'ION OF COUNSEL                                           Nomiandy Park, WA 98148-2401
         T.B. v. Notional Railroad P08Bsnger Corporation                                Tel: (206) 592-9000
         dlb/a Amtrak, el al                                                            Fax: (206)592-9001
         Case No. 2:18-cv-01298-BHS
         PAGB3of3
     1                                                                          The Honorable Benjamin H. Sett]
     2

     3

     4

     5

     6
                                              UNITED STATES DISTRICT COURT
     7                                       WESTERN DISTRICT OF WASHINGTON
                                                       AT SEATTLE
 8

 9 II T.B., a minor child, by and through his duly                     CASE NO. 2:18-cv-01298-BHS
      appointed Litigation Guardian ad Litem;
10
                                Plaintiff,
11                                                                    ORDER GRANTING STIPULATED
                       vs.                                            MOTION FOR WITHDRAWAL AND
12                                                                    SUBSTITUTION OF COUNSEL
               NATIONAL RAILROAD PASSENGER
13       II CORPORATION d/b/a AMTRAK, a                               NOTE FOR MOTION CALENDAR:
            District of Columbia Corporation,                         October n__, 2018
14       II WASHINGTON STATE DEPARTMENT
            OF TRANSPORTATION, an Agency of
15       II the State of Washington, and
            CENTRAL PUGET SOUND REGIONAL
16       II TRANSIT AUTHORITY d/b/a SOUND
            TRANSIT, a Local Government Entity in
17       II the State of Washington,
18                             Defendants.

19
                       This matter having come before the Court on the Stipulated Motion for Withdrawal and
20
              Substitution of Counsel, and the Court having considered the argument of counsel, if any, and
21
              the pleadings and papers on file herein, including:
22
                  l. The Stipulated Motion for Withdrawal and Substitution of Counsel;
23
                  2.   --------------------------==----=-�; and
24       II   ORDER GRANTING STIPULATED MOTION FOR                                        C!) blshoplegal
              WITHDRAWAL AND SUBSTITUTION OF                                             19743 Fust Avenue South
              COUNSEL                                                              Normandy Park, WA 98148-2401
              T.B. v. Na/Iona/ Railroad Passenger Corporation dlbla                           Tel: (206) 592-9000
              Amtrak, et al.                                                                  Fu: (206) 592-9001
              Case No. 2:18-cv-01298-JLR
              PAOF.1 nf1
     I   If     3.
     2 11 Attorneys may withdraw from representation in a civil case by filing a motion or

     3 11 stipulation for withdrawal and certifying that the motion or stipulation was served on the

     4   II client:
     5   II           No attorney shall withdraw an appearance in any cause�   i
                                                                                  civil or criminal,
                      except by leave of court. Leave shall be obtained by fling a motion or a
  6 11                stipulation for withdrawal or, if appropriate, by complying with the
                      requirement of CrR 5(d)(2). A motion for withdrawal shall be noted in
  7      II           accordance with CR 7(d)(2) or CrR 12(c)(7) and shall include a
                      certification that the motion was served on the client and opposing counsel.
 8 11                 A stipulation for withdrawal shall also include a certification that it has
                      been served upon: the client. The attorney Will ordintJrily be pemiitted to
 9 11                 withdraw until sixty days before the discovery cut off date in a civil case.

10       II Local Rule GR 2(g)(4)(A).
11 11 IT IS HEREBY ORDERED, ADJUDGED and DECREED that the Stipulated Motion for

12

13

14

15
                                                                 "All'�,uenjamfn H. Settle
16                                                                       strict Chief Judge

17        Presented By:

18                                                                    LANE POWELL PC

19                                                                     Isl Tim D. Wackerbarth
               E.s; Bishop, WSBf\ No. 22794                          Tim D. Wackerbarth, WSBA No. 13673
20 11 Derek f. Moore, WSBA No. 37921                                 Andrew G. Yate�. WSBA No. 34239
      Ben R. Ferguson. WSBA No. 51272                                Warren E. Babb, Jr., WSBA No. 13410
21 1119743 1st Avenue South                                          Katie Bass, WSBA No. 51369.
      Normandy Park, WA 98148                                        1420 Fifth A venue, Suite 4200
22 11 Telephone: (206) 592-9000                                      P.O. Box 91302
      Withdrawing Attorneysfor PlaintiffT.B                          Seattle, WA 98111�9402
23                                                                   Attorneysfor Defendants
24 11 ORDER GRANTING STIPULATED MOT(ON FOR                                                    0 blshopk;g•I
         WITHDRAWAL AND SUBSTlTUTION OF                                                     19743 Fust Avenue South
         COUNSEL                                                                      Noonandy Park. WA 98148-2401
         T.B. v. National Railroad Passenger Corporation dlbla                                   Tel: (206) 592-9000
         Amtrak, et al.                                                                          Fax: (206) 592-9001
         Case No. 2:18-cv-01298-JLR
         PAOF.?. of1
              THE LAW OFFICES OF SIMON H. FORGETTE, P.S.
     2

     3
      Simqn Forgette,. WSBA No. 9911
 4 IIJanii M. Nevlei; WSBA No. 13601
      The Law Offices of Simon H. Forgette, P.S.
 5 11406 Market Street, Suite A
      Kirkland, WA 98033
 6 II Tel: (425) 822-7778
      Substituting Attorneysfor PlaintlffT. B.
 7
      THE LAW OFFICE OF JO-HANNA READ
 8


                 .anna Read, WSBA No. 6938
10       IILllW Office of Jo-Hanna Read
      600 N 36th St, Ste 306
11 11 Seattle, WA 98103-8698
      (206) 739-7547
12       II
      Litigation Guardian ad Litemfor Plainti.ffT.B.

13

14

15

16

17

18

19

20

21

22

23

24 11 ORDER GRANTlNO STIPULATED MOTION FOR                                G) bishopl�gel
      WITHDRAWAL AND SUBSTITUTION OF                                    t 9743 First Avenue South
      COUNSEL                                                     Normandy Pai:k, WA 98148-2401
          T.B. v. National Railroad Passenger Corporal/on dlbla               Tel: (206) 592.9000
          Amtrak, et al.                                                      Pax: (206) 592-9001
          Case No. 2: 18-cv-0 1298-JLR
          PAC.F. 1 nf1
